DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a first office action in response to an application for letters patent filed on 07 December 2020. Claims 1-22 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11, line 11 contains “of the presentation content of the presentation content” twice .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites combining the received question report with the previously received question report. It is unclear how the question reports are being combined to allow the examiner to clearly distinguish the claim concept with other prior art. Combination may mean to put them together or to get a portion from each other etc. Correction is requested.
Furthermore, Claim 18 is not clear because the claim states that if there is duplication or question report they must be combined. There was no indication concerning the contrary. However, the claim later states to transmit the received question report or the combined question report to a presenter client device sharing the presentation content for access during the collaboration session. What is the circumstance for transmitting the received question report?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. 20220141532 hereinafter Li.
As per claim 1, Li teaches a method of summarizing questions (questions or report, reactions,  and feedback, see par 0026) during an online conference comprising: over a communications network (see fig 1-2) hosting a collaboration session in which digital presentation content is shared by a presenter client device with participant client devices communicatively coupled to the communications network (see fig 1-2;  par 0026, 0076, participants interact with the presenter in an online communication sessions; feedback or questions may be presented to the presenter during or after the session); with a server linked to the communications network, receiving a question report (summary report, feedback or question) from one of the participant client devices, wherein the question report includes identification data of a portion of the presentation content and user input content associated with the portion of the presentation content (see fig 9, par 0078, the presentation summary report may be shown to the presenter upon completion of the presentation or during the online communication session; the analyzer unit 415 contains other key information; see par 0076 in regard to presenter awareness of participant’s navigating and reactions to different portion content of the presentation on their device); and with the server, transmitting the question report to the presenter client device for access by an operator of the presenter client device during the collaboration session (see fig 3; par 0069-0070, 0078, participants may provide user reactions to the online presentation and/or communication session from their respective client device; the reactions data may be transmitted from the client device of the participants to the presentation and communications platform 110 in the reactions data 315; furthermore see par 0026 in regard to summarized report and question; see also par 0071).  

As per claim 2, Li teaches the method of claim 1, wherein the identification data includes a timestamp and a screenshot of the presentation content displayed on a display of the one of the participant client devices at a time matching the timestamp (see fig 15; par 0109-0110; see par 0056 in regard to timing).  

As per claim 3, Li teaches the method of claim 2, wherein the identification data further includes cursor coordinates on the display corresponding to a user interaction with the presentation content of the screenshot at the time matching the timestamp (see fig 15, I/O components 1550).  

As per claim 4, Li teaches the method of claim 3, further including modifying the screenshot to include a visual marker at a location based on the coordinates (see fig 15, I/O components 1550).  

As per claim 5, Li teaches the method of claim 1, further comprising comparing the received question report with a previously received question report to determine whether the received question report is duplicative of the previously received question report and when duplicative combining the received question report with the previously received question report prior to the transmitting step (see fig 8-10; par 0077-0079; at par 0079 the presentation summary report 1005 may include similar content as the presentation summary report 910.  

As per claim 6, Li inherently teaches the method of claim 5, wherein the comparing step comprises performing natural language processing (NLP) on the user input content to determine whether user input content in the previously received question report is a match (see fig 6 which discusses language usage detection model and language pattern detection model; par 0065-0067 and 0069 discuss many aspects of language.17 4815-1717-0899  

As per claim 7, Li teaches the method of claim 5, wherein the comparing step comprises determining whether the timestamp is within a predefined time window containing a timestamp of the previously received question report (this feature is part of feedback and reporting unit scheme, see fig 2 element 225).  

As per claim 8, Li teaches the method of claim 5, wherein the identification data further includes cursor coordinates on the display corresponding to a user interaction with the presentation content of the screenshot at the time matching the timestamp and wherein the comparing step comprises determining whether the coordinates are within a predefined distance from cursor coordinates in the previously received question report (see fig 2 and 15, these features are part of feedback and reporting scheme of Li fig 2 element 225).  


As per claim 10, Li teaches the method of claim 1, wherein the user input content includes at least one of a question, a comment, a note, and chat (see fig 9, par 0078; the report can be a comment or note).  


As per claim 11, it is similar to claim 1 except that a dialog box and question report list are added which are part of Li feedback and reporting unit element 225 of fig 2; In addition, Li also discusses user interface layout and content pane in par 0073-0075.

As per claims 12-17, they are similar in features and concept as claims 2-8 above. Therefore, they are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. hereinafter Li PUB number 20220141532.

As per claim 18, Li teaches a method of summarizing questions during an online conference as described in claim 1 including duplicative question report/or similar summary report (see par 0077and 0079). 
However, Li does not discuss combining the received question report with the previously received question report prior to the transmitting step to provide a combined question report.
One skill artisan before the effective filing date and time of the invention would discard a duplicate question report or combine both report to eliminate unnecessary traffic and congestion in the system and repetitive report that takes unnecessary screen and memory space. (see Klemm et al 20160105566 par 0049, 0050, and 0052 in regard to alternative and action taken in case of duplicate report.


As per claim 19-21, they have already been discussed in claims 2-8 above.


Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 57127239497. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454